Item 77C: Submission of Matters to a Vote of Security Holders Shareholder Meeting Results On August 25, 2016, the Annual Meeting of Shareholders of the Fund was held to elect two Trustees and to approve a new Portfolio Management Agreement with Sustainable Growth Advisers, LP (Sustainable). On June 13, 2016, the record date for the meeting, the Fund had outstanding 186,840,852 shares of beneficial interest. The votes cast at the meeting were as follows: Proposal 1  Proposal to elect two Trustees: Nominee For Against/Withheld John J. Neuhauser Richard C. Rantzow Proposal 3 - To approve a new Portfolio Management Agreement with Sustainable: For Against/Withheld Abstain Broker Non-Votes
